WELLIVER, Judge,
dissenting.
I respectfully dissent.
*512The principal opinion acknowledges that “the failure to pay over money collected for a client is a serious offense,” but then only suspends respondent lawyer with “application for reinstatement conditioned upon proof that he is medically fit and emotionally equipped to resume the practice of law.”
To my knowledge, there is neither a prescribed medication nor medical counseling which offers a cure for stealing. I perceive no great talent on this Court for determining “medical fitness” to practice law nor am I acquainted with any medical practitioners who are qualified to decide for this Court how to protect the public from unqualified and unscrupulous lawyers.
“[I]t is always a ground for disbarment of an attorney that he has misappropriated the funds of his client, either, by failing to pay over money collected by him for his client or by appropriating to his own use funds entrusted to his care.” State Bar Comm. v. Stumbaugh, 123 S.W.2d 51, 53 (Mo.1938). See also, In re Matter of Williams, 711 S.W.2d 518 (Mo. banc 1986); In re Mendel, 693 S.W.2d 76 (Mo. banc 1985); In re Mentraup, 665 S.W.2d 324 (Mo. banc 1984); In re Witte, 615 S.W.2d 421 (Mo. banc 1981), appeal dismissed, cert. denied, Witte v. Bar Comm, of Twenty-First Judicial Court, 454 U.S. 1025, 102 S.Ct. 559, 70 L.Ed. 469 reh’g denied, 454 U.S. 1165, 102 S.Ct. 1043, 71 L.Ed.2d 323 (1982); In re Robison, 519 S.W.2d 1 (Mo. banc 1975).
The respondent should be disbarred without invitation to return to prey on the public.